20-10887-tmd Doc#37 Filed 08/21/20 Entered 08/21/20 17:20:08 Main Document Pg 1 of 8




                               UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

      IN RE:                                                §
                                                            §
      WC 1ST AND TRINITY LP                                 §                  Case No. 20-10885
                                                            §
      WC 3RD AND CONGRESS LP                                §                  Case No. 20-10887
                                                            §
      WC 1ST AND TRINITY GP LLC                             §                  Case No. 20-10886
                                                            §
      WC 3RD AND CONGRESS GP LLC                            §                  Case No. 20-10888
                     Debtors                                §


        RECEIVER’S RESPONSE TO DEBTORS’ MOTION FOR RECONSIDERATION
                         AND NOTICE OF COMPLIANCE
           Gregory S. Milligan (“Milligan” or “Receiver”), the court-appointed Receiver for Debtor

  WC 1st & Trinity LP (“Trinity LP”) and Debtor WC 3rd & Congress LP (“Congress LP”) (Trinity

  LP and Congress LP, collectively the “Partnerships”) files this Response to Debtors’ Motion for

  Reconsideration of Court’s Order Entered on August 20, 2020 (the “Motion for Reconsideration”) 1

  and Debtors’ Notice of Compliance. 2

          DEBTORS WERE ORDERED TO PROVIDED UNFETTERED ACCESS TO
                            ACCOUNTING DATA
           1.        On August 14, 2020, this Court ordered “that the Debtors, and their owners,

  affiliates, and persons in control of the Debtors, including Natin Paul, shall give the Receiver

  unfettered access to the financial data in the accounting system as ordered by the state court, on or

  before August 17, 2020” (the “First Interim Order”). 3 Debtors failed to comply with the First


  1
      The Motions for Reconsideration were filed as Docket No. 39 in Case No. 20-10885, Docket No. 28 in Case No.
  20-10886, Docket No. 36 in Case No. 20-10887, and Docket No. 28 in Case No. 20-10888.
  2
      The Notice of Compliance was filed as Docket No. 34 in Case No. 20-10885, Docket No. 25 in Case No. 20-
  10886, Docket No. 33 in Case No. 20-10887, and Docket No. 25 in Case No. 20-10888.
  3
        The Interim Order Regarding Discovery in Connection with the Motion to Dismiss and Setting Response Deadline
  is filed as Docket No. 19 in Case No. 20-10885, Docket No. 20 in Case No. 20-10886, Docket No. 26 in Case No. 20-
  10887, and Docket No. 19 in Case No. 20-10888.


  {01472/0002/00255473.1}
20-10887-tmd Doc#37 Filed 08/21/20 Entered 08/21/20 17:20:08 Main Document Pg 2 of 8




  Interim Order by failing to provide the Receiver with access to the accounting system referred to

  as “Yardi.”

           2.        The Court held a status conference on August 18, 2020, after which it entered a

  Second Interim Order Regarding Discovery in Connection with the Motions to Dismiss (the

  “Second Interim Order”) 4 ordering “that the Receiver be granted immediate access to the

  accounting system shared by the Debtors and their affiliates, including all information and

  transactions contained on that system.”

        DEBTORS CLAIM THEY HAVE COMPLIED WITH THE COURT’S ORDERS
           3.        At 8:30 p.m. on August 20, 2020, counsel for Debtors sent an email to Stephen

  Lemmon, counsel for the Receiver, providing a user name and password and stating:

                     As you know the Court ordered that the access be provided only to Mr.
                     Milligan in his capacity as state court receiver. As such, the link, username
                     and password below are provided only to Gregory S. Milligan in his
                     capacity as receiver in CAUSE No D-1-GN-18-007636 in Travis County
                     District Court.
                     Further, pending the entry of a formal protective order, the information
                     below, this email and all information accessible by the login information
                     below is to be treated by Mr. Milligan as }CLASSIFIED INFORMATION
                     and CONFIDENTIAL” as those terms are defined in Judge Davis’ form of
                     order found here: https://www.txwb.uscourts.gov/procedures-judge-tony-
                     m-davis. For the avoidance of doubt, this information is not to be shared
                     with anyone other than Mr. Milligan and his attorneys.
           4.        Immediately after sending that email, Debtors filed Notices of Compliance alleging

  that “they (a) have arranged access to all information and transactions maintained for or on behalf

  of the Debtors on Yardi, and (b) have provided Gregory S. Milligan, of the firm HMP Advisory

  Holdings, d/b/a Harney Partners, in his capacity as state court receiver, unfettered access for the




  4
      The Second Interim Order is filed as Docket No. 31 in Case No. 20-10885, Docket No. 24 in Case No. 20-
  10886, Docket No.32 in Case No. 20-10887, and Docket No.24 in Case No. 20-10888.

  {01472/0002/00255473.1}                                2
20-10887-tmd Doc#37 Filed 08/21/20 Entered 08/21/20 17:20:08 Main Document Pg 3 of 8




  same.” 5 Debtors further state: “The Debtors do not own or have the right to access any information

  in Yardi with respect to the confidential commercial operations information and trade secret

  information related to non-debtors.”

                DEBTORS SEEK RECONSIDERATION OF THE COURT’S ORDER

           5.        Despite claiming they have “complied” with the Court’s order, Debtors filed the

  Motion for Reconsideration stating that Debtors do not “control non-debtor information stored in

  the Yardi system.” This makes clear that Debtors did not and do not intend to provide unlimited

  and unfettered access to Yardi to the extent that information contains data related to non-debtors,

  even when necessary to understand related transactions of the Debtors.

           6.        In support of the Motion for Reconsideration, Debtors misstate the holding of Judge

  Soifer in the state-court case and selectively quote Judge Soifer’s ruling in an effort to justify their

  claims that limited access would suffice. The Motion for Reconsideration states:

                     The state court ordered specifically that Mr. Milligan be provided Yardi
                     access to the entities over which he held a state court receivership: WC 1st
                     and Trinity, LP and WC 3rd and Congress, LP and no other entities, stating
                     that: “If there is a way to go into Yardi without seeing anything beyond the
                     entities that are Defendants in this lawsuit, then that -- that is my order.”

  Debtors then purport to attach the transcript of the state-court hearing in which Judge Soifer made

  that ruling, but they do not actually include the relevant testimony.

           7.        The reason for this omission is transparent upon a reading of the actual transcript:

                            And so I am persuaded that the Plaintiff and the Receiver need to be
                     given access -- and I guess just -- we can start with the Receiver, must be
                     given access to [Yardi].
                            And I am persuaded that that is the information that you-all need.
                     And it seems as though the reason you haven't gotten it, although this
                     hasn't been argued directly, is because all of their accounting is
                     intertwined among all these various entities, and once you get access to

  5
      The Notice of Compliance was filed as Docket No. 34 in Case No. 20-10885, Docket No. 25 in Case No. 20-
  10886, Docket No. 33 in Case No. 20-10887, and Docket No. 25 in Case No. 20-10888.

  {01472/0002/00255473.1}                               3
20-10887-tmd Doc#37 Filed 08/21/20 Entered 08/21/20 17:20:08 Main Document Pg 4 of 8




                     Yardi, you get to see everything. And if I'm correct about that, then
                     that is my order; that if you can't go into Yardi without seeing all of the
                     World Class entities’ financial information, then so be it, because that
                     seems to be a deliberate choice. If there is a way to go into Yardi without
                     seeing anything beyond the entities that are Defendants in this lawsuit, then
                     that -- that is my order. 6

                 DEBTORS CONTINUE TO DISREGARD THE COURT’S ORDER

           8.        Barbara Lee, the World Class Vice President of Accounting, testified that back-up

  information for accounting entries, such as leases, contracts, invoices, checks, etc., are available

  through Yardi by “drilling down” on a particular entry. With some exceptions, and with the caveat

  that Receiver has not yet been able to undertake a full review of the Yardi system, 7 it appears that

  is not the case and that Debtors have produced little more than what was turned over in the state

  court litigation.

           9.        By way of example, a controversy exists approximately $2.5 million paid by Trinity

  LP to World Class Capital Group in late 2015 and early 2016. From the restricted accounting

  system access provided by Debtors, Receiver has thus far been unable to locate any payables,

  invoices, or other supporting materials for such disbursements, and some entries do not even show

  a reason for the payments. The restricted access does not allow Receiver to understand how World

  Class Capital Group, as the counter party, booked the transactions.

           10.       Ms. Lee testified that the bank accounts of the general partner debtors were

  commingled with World Class Capital Group bank accounts. No effort was ever made to have a

  separate bank account. See Lee Transcript at 193:8-16) (“They use an affiliated entity’s bank

  account. They don’t have a separate bank account in their name.”) Thus, access to non-debtor

  account information is necessary for a full analysis of Debtors’ finances.


  6
      The full transcript of this hearing was attached to Receiver Motion to Dismiss as Exhibit M.
  7
      Debtors have refused permission for Receiver’s associate, Erik White, an individual with prior Yardi experience
  and general forensic accounting experience, to have access to the limited set of data provided to the Receiver thus far.

  {01472/0002/00255473.1}                                    4
20-10887-tmd Doc#37 Filed 08/21/20 Entered 08/21/20 17:20:08 Main Document Pg 5 of 8




           11.       What Debtors have provided is a limited version of Yardi. It is not what the Court

  ordered to be provided. What Debtors have provided does not meet the requirements of financial

  transparency. The Court should deny the Motion to Reconsider.

  Dated: August 21, 2020                          Respectfully submitted,


                                                  STREUSAND, LANDON, OZBURN
                                                  & LEMMON LLP

                                                  By:/s/ Stephen W. Lemmon
                                                     Stephen W. Lemmon
                                                     State Bar No. 12194500
                                                     lemmon@slollp.com
                                                     Rhonda Mates
                                                     State Bar No. 24040491
                                                     mates@slollp.com
                                                     1801 S. MoPac Expressway, Suite 320
                                                     Austin, Texas 78746
                                                     (512) 236-9900; (512) 236-9904 (Fax)

                                                  ATTORNEYS FOR RECEIVER GREGORY S.
                                                  MILLIGAN




  {01472/0002/00255473.1}                            5
20-10887-tmd Doc#37 Filed 08/21/20 Entered 08/21/20 17:20:08 Main Document Pg 6 of 8




                                  CERTIFICATE OF SERVICE

          The undersigned hereby certified that a true and correct copy of the foregoing instrument
  has been served on this 21st day of August 2020 upon all parties requesting service via ECF
  notification, and/or via first class mail upon the following:

  Mark H. Ralston
  13155 Noel Road, Suite 700
  Dallas, TX 75240
  Email: mralston@fjrpllc.com
  ATTORNEY FOR DEBTORS

  Bennett G. Fisher
  Fisher & Associates, Attorneys at Law
  1305 Prairie Street, Suite 200
  Houston, TX 77002
  bgf@fisherlaw.net
  ATTORNEY FOR DEBTORS

  William H. Daniel
  Ray Chester
  McGinnis Lochridge LLP
  600 Congress Avenue, Suite 2100
  Austin, Texas 78701
  wdaniel@mcginnislaw.com
  rchester@mcginnislaw.com
  ATTORNEYS FOR THE ROY F. & JOANN COLE MITTE FOUNDATION

  C. Daniel Roberts
  C. DANIEL ROBERTS, P.C.
  1602 E. Cesar Chavez
  Austin, Texas 78702
  droberts@cdrlaw.net
  ATTORNEY FOR UNITED HERITAGE CREDIT UNION

  Elizabeth N. Boydston
  Savanna L. Barlow
  Polsinelli PC
  2950 North Harwood St., Suite 2100
  Dallas, Texas 75201
  lboydston@polsinelli.com
  sbarlow@polsinelli.com
  ATTORNEYS FOR LADDER CAPITAL FINANCE LLC


  {01472/0002/00255473.1}                        6
20-10887-tmd Doc#37 Filed 08/21/20 Entered 08/21/20 17:20:08 Main Document Pg 7 of 8




  Deborah A. Bynum
  Deborah.A.Bynum@usdoj.gov
  UNITED STATES TRUSTEE


                                      /s/ Stephen W. Lemmon
                                      Stephen W. Lemmon




  {01472/0002/00255473.1}                7
20-10887-tmd Doc#37 Filed 08/21/20 Entered 08/21/20 17:20:08 Main Document Pg 8 of 8




  {01472/0002/00255473.1}
